McDonald, judge.
Appellant was convicted for the offense of failure to stop and render aid.
*130In view of our disposition of the cause, the facts need not be set forth.
An examination of the record reflects the absence of a judgment, as required by Art. 766, V.A.C.C.P.; a notice of appeal, Gentry v. State, 273 S.W. 2d 419, Anderson v. State, 165 Texas Cr. Rep. 643, 310 S.W. 2d 83 and neither a recognizance nor an appeal bond, Alexander v. State, 272 S.W. 2d 100, Griffin v. State, 160 Texas Cr. Rep. 478, 272 S.W. 2d 526.
For the reasons stated, the appeal is dismissed.